     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 1 of 14



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9                            UNITED STATES DISTRICT COURT
10                                DISTRICT OF ARIZONA

11   Victor Parsons, et al., on behalf of themselves       NO. 2:12-cv-00601-PHX-ROS
     and all others similarly situated; and Arizona
12   Center for Disability Law,
                                             Plaintiffs,
13                  v.                                     DEFENDANTS’ MONTHLY
                                                           STATUS REPORT REGARDING
14   David Shinn, Director, Arizona Department of          CURRENT PERCENTAGE
     Corrections; and Richard Pratt, Interim               COMPLIANCE RATES
15   Division Director, Division of Health Services,       PURSUANT TO COURT ORDER
     Arizona Department of Corrections, in their           [DKT. 1678]
16   official capacities,
                                         Defendants.
17
            The following status report provides the October 2019 CGAR results for the
18
     following Health Care Performance Measures (“HCPM”) that are before this Court: 6,
19
     11, 12, 13, 14, 15, 19, 20, 24, 35, 37, 39, 40, 42, 44, 45, 46, 47, 49, 50, 51, 52, 54, 55, 66,
20
     67, 72, 80, 85, 91, 92, 93, 94, 97, and 98. (Docs. 1583, 1709, 2030, 2403, 2764, 3020.)
21
            HCPM No. 6: Provider orders will be noted daily with time, date, and name of
22
     person taking the orders off. (Eyman)
23
24   Prison Complex       October 2019

25   Eyman                92%

26   ///

27   ///
28
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 2 of 14



 1           HCPM No. 11: Newly prescribed provider-ordered formulary medications will be
 2   provided to the inmate within 2 business days after prescribed or on the same day if
 3   prescribed STAT. (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)
 4
     Prison Complex       October 2019
 5
     Eyman                80%
 6
     Florence             97%
 7
     Lewis                88%
 8
     Tucson               88%
 9
     Winslow              87%
10
     Yuma                 88%
11
             HCPM No. 12: Medical record will contain documentation of refusals or “no shows.”
12
     (Eyman, Florence)
13
14   Prison Complex       October 2019
15   Eyman                66%
16   Florence             90%
17           HCPM No. 13: Chronic and psychotropic medication renewals will be completed
18   in a manner such that there is no interruption or lapse in medication. (Douglas, Eyman,
19   Florence, Lewis, Perryville, Tucson, Yuma)
20   Prison Complex       October 2019
21
     Douglas              96%
22
     Eyman                90%
23
     Florence             86%
24
     Lewis                86%
25
     Perryville           91%
26
     Tucson               92%
27
     Yuma                 90%
28
                                                  2
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 3 of 14



 1           HCPM No. 14: Any refill for a chronic care or psychotropic medication that is
 2   requested by a prisoner between three and seven business days prior to the prescription
 3   running out will be completed in a manner such that there is no interruption or lapse in
 4   medication. (Douglas, Eyman, Florence, Lewis, Perryville, Tucson, Yuma)
 5
     Prison Complex      October 2019
 6
     Douglas             100%
 7
     Eyman               74%
 8
     Florence            100%
 9
     Lewis               92%
10
     Perryville          97%
11
     Tucson              97%
12
     Yuma                100%
13
             HCPM No. 15: Inmates who refuse prescribed medication (or no show) will be
14
     counseled by a qualified health care provider (QHCP) after three consecutive refusals.
15
     (Eyman, Florence, Lewis)
16
17   Prison Complex      October 2019
18   Eyman               78%
19   Florence            100%
20   Lewis               86%
21           HCPM No. 19:       Perpetual inventory medications will be signed off on the
22   Inmate’s individual MAR. (Eyman, Lewis, Phoenix)
23
     Prison Complex      October 2019
24
     Eyman               84%
25
     Lewis               89%
26
     Phoenix             94%
27
28
                                                3
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 4 of 14



 1           HCPM No. 20: Medical AIMs entries are accurately completed within 3 business
 2   days from the entry in the medical record.        (Eyman, Florence, Lewis, Perryville,
 3   Phoenix, Tucson)
 4
     Prison Complex      October 2019
 5
     Eyman               96%
 6
     Florence            97%
 7
     Lewis               95%
 8
     Perryville          97%
 9
     Phoenix             100%
10
     Tucson              100%
11
             HCPM No. 24: Emergency medical response bags are checked daily, inventoried
12
     monthly, and contain all required essential items. (Lewis)
13
14   Prison Complex      October 2019
15   Lewis               100%
16           HCPM No. 35: All inmate medications (KOP and DOT) will be transferred with
17   and provided to the inmate or otherwise provided at the receiving prison without
18   interruption. (Eyman, Florence, Lewis, Phoenix, Tucson)
19
     Prison Complex      October 2019
20
     Eyman               84%
21
     Florence            91%
22
     Lewis               72%
23
     Phoenix             100%
24
     Tucson              88%
25
26
27
28
                                                 4
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 5 of 14



 1           HCPM No. 37: Sick call inmates will be seen by an RN within 24 hours after an
 2   HNR is received (or immediately if identified with an emergent need, or on the same day if
 3   identified as having an urgent need). (Eyman, Florence, Lewis, Tucson, Winslow, Yuma)
 4
     Prison Complex      October 2019
 5
     Eyman               4%
 6
     Florence            92%
 7
     Lewis               32%
 8
     Tucson              85%
 9
     Winslow             100%
10
     Yuma                64%
11
             HCPM No. 39:       Routine provider referrals will be addressed by a Medical
12
     Provider and referrals requiring a scheduled provider appointment will be seen within 14
13
     calendar days of the referral. (Eyman, Florence, Lewis, Perryville, Tucson, Yuma)
14
     Prison Complex      October 2019
15
     Eyman               80%
16
     Florence            93%
17
18   Lewis               89%

19   Perryville          93%

20   Tucson              95%

21   Yuma                86%

22           HCPM No. 40: Urgent provider referrals are seen by a Medical Provider within

23   24 hours of the referral. (Eyman, Tucson)

24   Prison Complex      October 2019
25   Eyman               56%
26   Tucson              60%
27
28
                                                 5
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 6 of 14



 1           HCPM No. 42: A follow-up sick call encounter will occur within the time frame
 2   specified by the Medical or Mental Health Provider. (Eyman, Florence, Lewis, Perryville)
 3
     Prison Complex      October 2019
 4
     Eyman               86%
 5
     Florence            86%
 6
     Lewis               88%
 7
     Perryville          88%
 8
 9           HCPM No. 44: Inmates returning from an inpatient hospital stay or ER transport

10   with discharge recommendations from the hospital shall have the hospital’s treatment

11   recommendations reviewed and acted upon by a medical provider within 24 hours.

12   (Eyman, Florence, Lewis, Winslow)

13   Prison Complex      October 2019
14   Eyman               89%
15   Florence            70%
16   Lewis               95%
17   Winslow             100%
18           HCPM No. 45: On-site diagnostic services will be provided the same day if
19   ordered STAT or urgent, or within 14 calendar days if routine. (Lewis, Tucson)
20
     Prison Complex      October 2019
21
     Lewis               87%
22
     Tucson              85%
23
             HCPM No. 46: A medical provider will review the diagnostic report, including
24
     pathology reports, and act upon reports with abnormal values within five calendar days of
25
     receiving the report at the prison. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix,
26
     Tucson, Yuma)
27
28
                                                 6
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 7 of 14



 1
     Prison Complex      October 2019
 2
     Douglas             100%
 3
     Eyman               100%
 4
     Florence            96%
 5
     Lewis               94%
 6
     Perryville          93%
 7
     Phoenix             97%
 8
     Tucson              86%
 9
     Yuma                90%
10
             HCPM No. 47: A Medical Provider will communicate the results of the diagnostic
11
     study to the inmate upon request and within seven calendar days of the date of the
12
     request. (Douglas, Eyman, Florence, Lewis, Perryville, Phoenix, Safford, Tucson,
13
     Winslow, Yuma)
14
15   Prison Complex      October 2019

16   Douglas             100%

17   Eyman               71%

18   Florence            100%
19   Lewis               93%
20   Perryville          96%
21   Phoenix             100%
22   Safford             50%
23   Tucson              95%
24   Winslow             N/A
25   Yuma                88%
26
27
28
                                                7
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 8 of 14



 1          HCPM No. 49: Patients for whom a provider’s request for specialty services is
 2   denied are told of the denial by a Medical Provider at the patient’s next scheduled
 3   appointment, no more than thirty (30) days after the denial, and the Provider documents
 4   in the patient’s medical record the Provider’s follow-up to the denial. (Douglas, Eyman,
 5   Florence, Perryville, Phoenix, Tucson)
 6
     Prison Complex      October 2019
 7
     Douglas             100%
 8
     Eyman               100%
 9
     Florence            100%
10
     Perryville          75%
11
     Phoenix             100%
12
     Tucson              67%
13
            HCPM No. 50: Urgent specialty consultations and urgent specialty diagnostic
14
     services will be scheduled and completed within 30 calendar days of the consultation
15
     being requested by the provider. (Florence, Perryville, Tucson)
16
17   Prison Complex      October 2019
18   Florence            63%
19   Perryville          90%
20   Tucson              71%
21          HCPM No. 51: Routine specialty consultations will be scheduled and completed
22   within 60 calendar days of the consultation being requested by the provider. (Douglas,
23   Eyman, Florence, Perryville, Tucson, Yuma)
24
     Prison Complex      October 2019
25
     Douglas             92%
26
     Eyman               54%
27
     Florence            67%
28
                                                 8
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 9 of 14



 1
     Perryville          96%
 2
     Tucson              74%
 3
     Yuma                90%
 4
             HCPM No. 52: Specialty Consultation reports will be reviewed and acted on by a
 5
     Provider within seven calendar days of receiving the report.         (Eyman, Florence,
 6
     Perryville, Phoenix, Tucson)
 7
 8   Prison Complex      October 2019

 9   Eyman               100%

10   Florence            98%

11   Perryville          91%

12   Phoenix             96%

13   Tucson              89%

14           HCPM No. 54: Chronic disease inmates will be seen by the provider as specified

15   in the inmate’s treatment plan, no less than every 180 days unless the provider documents

16   a reason why a longer timeframe can be in place. (Eyman, Florence, Lewis, Perryville,

17   Phoenix, Tucson, Yuma)

18   Prison Complex      October 2019
19   Eyman               80%
20   Florence            89%
21   Lewis               89%
22   Perryville          87%
23   Phoenix             97%
24
     Tucson              92%
25
     Yuma                96%
26
27
28
                                                9
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 10 of 14



 1           HCPM No. 55: Disease management guidelines will be implemented for chronic
 2   diseases. (Eyman)
 3
     Prison Complex      October 2019
 4
     Eyman               78%
 5
             HCPM No. 66: In an IPC, medical provider encounters will occur at a minimum
 6
     every 72 hours. (Florence, Lewis, Tucson)
 7
 8   Prison Complex      October 2019

 9   Florence            90%

10   Lewis               100%

11   Tucson              90%

12           HCPM No. 67: In an IPC, Registered nurses will conduct and document an

13   assessment at least once every shift. Graveyard shift assessments can be welfare checks.

14   (Lewis, Tucson)

15
     Prison Complex      October 2019
16
     Lewis               100%
17
     Tucson              80%
18
             HCPM No. 72: Inmates who refuse prescribed diets for more than 3 consecutive
19
     days will receive follow-up nutritional counseling by a QHCP. (Eyman)
20
21   Prison Complex      October 2019
22   Eyman               100%
23           HCPM No. 80: MH-3A prisoners shall be seen a minimum of every 30 days by a
24   mental health clinician. (Lewis, Tucson)
25
     Prison Complex      October 2019
26
     Lewis               100%
27
     Tucson              100%
28
                                                 10
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 11 of 14



 1           HCPM No. 85: MH-3D prisoners shall be seen by a mental health provider
 2   within 30 days of discontinuing medications.       (Eyman, Florence, Lewis, Perryville,
 3   Tucson, Yuma)
 4
     Prison Complex      October 2019
 5
     Eyman               96%
 6
     Florence            94%
 7
     Lewis               97%
 8
     Perryville          91%
 9
     Tucson              97%
10
     Yuma                100%
11
             HCPM No. 91: MH-5 prisoners who are actively psychotic or actively suicidal
12
     shall be seen by a mental health clinician or mental health provider daily. (Phoenix)
13
14   Prison Complex      October 2019
15   Phoenix             100%
16           HCPM No. 92: MH-3 and above prisoners who are housed in a maximum custody
17   shall be seen by a mental health clinician for a 1:1 or group session a minimum of every
18   30 days. (Eyman, Florence, Lewis, Perryville, Tucson)
19   Prison Complex      October 2019
20   Eyman               90%
21
     Florence            100%
22
     Lewis               100%
23
     Perryville          N/A
24
     Tucson              N/A
25
26
27
28
                                                11
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 12 of 14



 1           HCPM No. 93: Mental Health staff (not to include LPNs) shall make weekly
 2   rounds of all MH-3 and above prisoners who are housed in maximum custody. (Eyman,
 3   Florence, Lewis, Tucson)
 4
     Prison Complex     October 2019
 5
     Eyman              100%
 6
     Florence           100%
 7
     Lewis              95%
 8
     Tucson             N/A
 9
             HCPM No. 94: All prisoners on a suicide or mental health watch shall be seen
10
     daily by a licensed mental health clinician or, on weekends or holidays, by a registered
11
     nurse. (Eyman, Florence, Perryville, Phoenix, Tucson)
12
     Prison Complex     October 2019
13
     Eyman              100%
14
     Florence           100%
15
     Perryville         93%
16
     Phoenix            100%
17
18   Tucson             100%

19           HCPM No. 97: A mental health provider treating a prisoner via telepsychiatry

20   shall be provided, in advance of the telepsychiatry session, the prisoner’s intake

21   assessment, most recent mental health treatment plan, laboratory reports (if applicable),

22   physician orders, problem list, and progress notes from the prisoner’s two most recent

23   contacts with a mental health provider. (Phoenix)

24
     Prison Complex     October 2019
25
     Phoenix            100%
26
27
28
                                                12
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 13 of 14



 1           HCPM No. 98: Mental Health HNRs shall be responded to within timeframes set
 2   forth in the Mental Health Technical Manual (MHTM) (rev. 4/18/14), Chapter 2, section
 3   5.0. (Douglas, Eyman, Florence, Lewis, Winslow)
 4
     Prison Complex     October 2019
 5
     Douglas            100%
 6
     Eyman              90%
 7
     Florence           94%
 8
     Lewis              90%
 9
     Winslow            100%
10
                   DATED this 2nd day of January, 2020.
11
                                              STRUCK LOVE BOJANOWSKI & ACEDO, PLC
12
13
                                              By /s/Timothy J. Bojanowski
14                                               Daniel P. Struck
                                                 Rachel Love
15                                               Timothy J. Bojanowski
                                                 Nicholas D. Acedo
16                                               3100 West Ray Road, Suite 300
                                                 Chandler, Arizona 85226
17
                                                 Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28
                                               13
     Case 2:12-cv-00601-ROS Document 3465 Filed 01/02/20 Page 14 of 14



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on January 2, 2020, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:          ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:   agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                            kleach@perkinscoie.com
 6
     Amy B. Fettig:         afettig@npp-aclu.org
 7
     Asim Varma:            avarma@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 8                          phxadmin@azdisabilitylaw.org
 9   Corene T. Kendrick:    ckendrick@prisonlaw.com; edegraff@prisonlaw.com
10   Daniel Clayton Barr:   DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                            sneilson@perkinscoie.com
11
     David Cyrus Fathi:     dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
12
     Donald Specter:        dspecter@prisonlaw.com
13
     John Howard Gray:      jhgray@perkinscoie.com; slawson@perkinscoie.com
14
     Jose de Jesus Rico:    jrico@azdisabilitylaw.org
15
     Maya Abela             mabela@azdisabilitylaw.org
16
     Rose Daly-Rooney:      rdalyrooney@azdisabilitylaw.org
17
     Sara Norman:           snorman@prisonlaw.com
18
     Rita K. Lomio:         rlomio@prisonlaw.com
19
     Molly Brizgys:         mbrizgys@acluaz.org
20
     Eunice Cho             ECho@aclu.org
21
22         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
23   CM/ECF System:
24         N/A
25                                           /s/Timothy J. Bojanowski
26
27
28
                                                14
